

117 HR 1452 IH: To direct the Secretary of Health and Human Services to publish the formula the Secretary uses to determine the allocation of COVID–19 vaccines, and for other purposes.
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1452IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Crenshaw (for himself, Ms. Granger, Mr. Taylor, Mr. Jackson, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to publish the formula the Secretary uses to determine the allocation of COVID–19 vaccines, and for other purposes.1.Publication of vaccine distribution formulaThe Secretary of Health and Human Services shall—(1)publish the formula the Secretary uses to determine the allocation of COVID–19 vaccines to States, localities, the Department of Defense, the Department of Veterans Affairs, the Indian Health Service, the Department of Homeland Security, and other Federal agencies, as appropriate; and(2)in publishing such formula, include the sources of data used for determining such formula.